 Case: 4:19-cv-03264-SPM Doc. #: 32 Filed: 09/24/20 Page: 1 of 4 PageID #: 146



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

                                                   )
 CHRISTOPHER COMBS,
                                                   )
                                                   )
                 Plaintiff,
                                                   )
                                                   )
         v.                                                   Case No. 4:19-CV-3264-SPM
                                                   )
                                                   )
 LARRY M. HENDRICK,
                                                   )
                                                   )
                 Defendant.
                                                   )

                                MEMORANDUM AND ORDER

       This case is before the Court on Defendant’s Motion to Compel Plaintiff’s Rule 26(a)

Disclosures and Plaintiff’s Discovery Responses and Motion to Extend Designation of

Neutral/ADR Conference Report and ADR Completion Date. (Doc. 31). The time for Plaintiff to

file a response has expired, and Plaintiff has not filed a response.

       A. Defendant’s Motion to Compel

       Rule 37(a)(1) of the Federal Rules of Civil Procedure provides:

       On notice to other parties and all affected persons, a party may move for an order
       compelling disclosure or discovery. The motion must include a certification that
       the movant has in good faith conferred or attempted to confer with the person or
       party failing to make disclosure or discovery in an effort to obtain it without court
       action.

Such motions may be made “[i]f a party fails to make a disclosure required by Rule 26(a),” “fails

to answer an interrogatory submitted under Rule 33,” or “fails to produce documents or fails to

respond that inspection will be permitted—or fails to permit inspection—as requested under Rule

34.” Fed. R. Civ. P. 37(a)(3)(A), (B)(iii)-(iv).

       Under the Case Management Order, the parties were required to make their initial

disclosures required by Federal Rule of Civil Procedure 26(a)(1) no later than June 12, 2020. (Doc.

                                                   1
 Case: 4:19-cv-03264-SPM Doc. #: 32 Filed: 09/24/20 Page: 2 of 4 PageID #: 147


27). Defendant has included as an exhibit to his motion a Certificate of Service indicating that

copies of Defendant’s First Interrogatories Directed to Plaintiff and Defendant’s First Requests for

Production of Documents Directed to Plaintiff were sent electronically to Plaintiff’s counsel on

July 20, 2020. Def.’s Ex. A, Doc. 31-1. Plaintiff’s responses were therefore due 30 days later, on

August 19, 2020. See Fed. R. Civ. P. 33(b)(2)(A), 34(b)(2)(A).

       Defendant states in his motion (filed September 2, 2020) that to date, Defendant’s counsel

has not been served with Plaintiff’s Rule 26(a)(1) disclosures or written discovery responses.

Defendant also states that his counsel has made reasonable efforts to confer with Plaintiff’s counsel

in good faith concerning these matters, to no avail, and Defendant includes as an exhibit to the

motion a Certificate of Attempt to Resolve describing the emails and telephone calls made to

Plaintiff’s counsel to address this matter. Def.’s Ex. B, Doc. 31-2. Defendant asks the Court to

enter an order compelling Plaintiff to serve his Rule 26(a)(1) disclosures and answers/responses to

Defendant’s First Interrogatories and Requests for Production within ten days of the Court’s order.

       Based on Defendant’s motion and exhibits, and in the absence of any response from

Plaintiff, the Court finds that Defendant’s motion complies with Rule 37(a)(1) and that Defendant

has established that he is entitled to an order compelling Rule 26(a)(1) disclosures and discovery

responses. Therefore, Defendant’s motion to compel will be granted.

       Rule 37(a)(5)(A) states that, subject to certain exceptions, “[i]f [a] motion [to compel] is

granted—or if the disclosure or requested discovery is provided after the motion was filed—the

court must, after giving an opportunity to be heard, require the party or deponent whose conduct

necessitated the motion, the party or attorney advising that conduct, or both to pay the movant’s

reasonable expenses incurred in making the motion, including attorney’s fees.” Fed. R. Civ. P.

37(a)(5)(A). In accordance with this rule, the Court will give Defendant the opportunity to submit

documentation of the reasonable expenses and fees incurred in making this motion, and will give

                                                 2
 Case: 4:19-cv-03264-SPM Doc. #: 32 Filed: 09/24/20 Page: 3 of 4 PageID #: 148


Plaintiff the opportunity to respond before entering an order requiring payment of such expenses

and fees.

       B. Defendant’s Motion to Extend Designation of Neutral/ADR Conference Report
          and ADR Completion Date


       This case was referred to mediation, effective August 10, 2020. (Docs. 27, 28). Plaintiff’s

counsel, who was designated as lead counsel, was required to submit the parties’ Designation of

Neutral/ADR Conference Report with the Court no later than August 31, 2020. Mediation was to

be completed no later than October 12, 2020. Plaintiff’s counsel did not submit the Designation of

Neutral/ADR Conference Report by the deadline, nor did Plaintiff’s counsel request and extension

of time. In his motion and exhibit, Defendant describes Defendant’s counsel’s attempts to work

with Plaintiff’s counsel in selecting a mediator and complying with the Court’s deadlines.

       Defendant now requests that the Court extend both the filing deadline for the parties’

Designation of Neutral ADR/Conference Report and the completion date for ADR to a future date

to be determined. Defendant states that good cause exists for extending the ADR completion

deadline, because Defendant anticipates needing additional time upon receipt of Plaintiff’s

outstanding written discovery responses to evaluate Plaintiff’s claim prior to mediation.

       For the reasons stated in Defendant’s motion, the Court finds good cause to extend the

ADR deadlines. The Court will vacate the existing ADR referral order and set the case for a brief

status conference to establish a firm and realistic timeline for the completion of ADR.

       For all of the above reasons,

       IT IS HEREBY ORDERED that Defendant’s Motion to Compel Plaintiff’s Rule 26(a)

Disclosures and Plaintiff’s Discovery Responses and Motion to Extend Designation of

neutral/ADR Conference Report and ADR Completion Date is GRANTED.



                                                3
 Case: 4:19-cv-03264-SPM Doc. #: 32 Filed: 09/24/20 Page: 4 of 4 PageID #: 149


       IT IS FURTHER ORDERED that Plaintiff shall serve his Rule 26(a)(1) disclosures and

answers/responses to Defendant’s First Interrogatories and Requests for Production within ten

(10) days of date of this Memorandum and Order. Failure to comply with this order may result in

sanctions, up to and including dismissal of the case.

       IT IS FURTHER ORDERED that Defendant shall, no later than seven (7) days after the

date of this Memorandum and Order, submit a memorandum to the Court describing the reasonable

expenses, including attorney’s fees, incurred in making the motion to compel, along with

appropriate documentation.

       IT IS FURTHER ORDERED that if Plaintiff opposes the entry of an order requiring

Plaintiff to pay the expenses and attorney fees as described in Defendant’s memorandum, Plaintiff

shall file such opposition no later than seven (7) days after the filing of Defendant’s memorandum

regarding attorney’s fees.

       IT IS FURTHER ORDERED that the Order Referring Case to Alternative Dispute

Resolutions, and all deadlines therein, are VACATED.

       IT IS FURTHER ORDERED that the Court will hold a scheduling conference to set new

deadlines for ADR, to occur by Zoom, on Thursday, October 1, 2020, at 1:30 p.m. Counsel will

be emailed instructions for attending prior to the conference.



                                                 SHIRLEY PADMORE MENSAH
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 24th day of September, 2020.




                                                 4
